     Case 3:10-cv-03561-WHA Document 2145 Filed 01/15/20 Page 1 of 3



 1   ORRICK, HERRINGTON & SUTCLIFFE LLP
     KAREN G. JOHNSON-MCKEWAN # 121570
 2   kjohnson-mckewan@orrick.com
     ANNETTE L. HURST # 148738
 3   ahurst@orrick.com
     405 Howard Street
 4   San Francisco, California 94105-2669
     Tel: (415) 773-5700
 5   Fax: (415) 773-5759

 6   PETER A. BICKS (pro hac vice)
     pbicks@orrick.com
 7   LISA T. SIMPSON (pro hac vice)
     lsimpson@orrick.com
 8   51 West 52nd Street
     New York, New York 10019-6142
 9   Tel: (212) 506-5000
     Fax: (212) 506-5151
10
     ORACLE CORPORATION
11   DORIAN DALEY # 129049
     dorian.daley@oracle.com
12   DEBORAH K. MILLER # 95527
     deborah.miller@oracle.com
13   MATTHEW M. SARBORARIA # 211600
     matthew.sarboraria@oracle.com
14   ANDREW C. TEMKIN # 199779
     Andrew.temkin@oracle.com
15   500 Oracle Parkway
     Redwood City, California 94065
16   Tel: (650) 506-5200
     Fax: (650) 506-7117
17
     Attorneys for Plaintiff
18   ORACLE AMERICA, INC.

19                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
20
                               SAN FRANCISCO DIVISION
21
      ORACLE AMERICA, INC.,                       Case No. 3:10-cv-03561 WHA
22
                         Plaintiff,               PLAINTIFF’S OBEJCTION TO
23                                                DEFENDANT’S NOTICE RE EXPERT
            v.                                    WITNESS CHANGE OF AFFILIATION
24
      GOOGLE INC.,
25
                         Defendant.
26

27

28
                                             1
                     OBJECTION TO DEFENDANT’S NOTICE RE EXPERT WITNESS
                                   CHANGE OF AFFILIATION
                                   Case No. 3:10-cv-03561 WHA
     Case 3:10-cv-03561-WHA Document 2145 Filed 01/15/20 Page 2 of 3



 1          Oracle America, Inc. (“Oracle”) submits this Objection to the Notice re Expert Witness

 2   Change of Affiliation (the “Notice”) filed by Defendant Google LLC (“Google”) on November

 3   25, 2019 (Dkt. 2143). The Notice informed Oracle and the Court that Google’s expert witness

 4   Dr. Gregory K. Leonard intended to affiliate with Charles River Associates (“CRA”), the same

 5   firm with which Dr. James R. Kearl, the FED. R. EVID. 706 expert appointed by the Court, is

 6   affiliated. Google did not bring this matter to Oracle’s attention before filing the Notice, and the

 7   ECF notice of filing was the first time that Oracle learned that Dr. Leonard would join CRA.

 8   Oracle objects to Dr. Leonard’s continued involvement in this matter.

 9          Given the Court’s retention of Dr. Kearl and thereby CRA, CRA is serving as an agent of

10   the Court. The shared affiliation of Google’s witness and the Court’s agent is highly prejudicial

11   to Oracle and leads to an appearance of bias. At a minimum, the affiliation suggests to the jury

12   and the public that Dr. Kearl is not truly independent. At worst, it suggests that Google and the

13   Court are aligned. Additionally, Google’s payment of fees and expenses to CRA for work

14   performed by Dr. Leonard and his team would constitute payments by one of the parties to an

15   agent of the Court. Such payments would appear to be grossly improper.

16          The Court has already established strict rules for communications between Dr. Kearl, his

17   assistants and the parties. “Neither party may make ex parte substantive communications with

18   [Dr. Kearl’s attorney John L. Cooper], Dr. Kearl, or his assistants, including communications

19   regarding Dr. Kearl’s role in the case, any witness or expert testimony, or any expert reports.”
20   (Dkt. No. 1395, ¶6) All written and verbal communications between Dr. Kearl, his assistants or

21   his attorney must include at least one attorney of record from each side. Id. Indeed, Dr. Kearl

22   and his assistants are forbidden from communicating directly with the parties, instead all

23   communications must be conducted through Attorney Cooper. (Dkt. No. 1395, ¶11). These strict

24   requirements, akin to an ethical wall, were imposed when there was no affiliation between Dr.

25   Kearl and any party expert. Now that Dr. Leonard has chosen to affiliate with CRA, even these

26   requirements are insufficient to protect Oracle’s interests. An ethical wall, as proposed by

27   Google, cannot cure this impropriety. Having both expert economist teams housed within the

28   same firm presents numerous opportunities for improper sharing of information that a wall likely
                                                       2
                         OBJECTION TO DEFENDANT’S NOTICE RE EXPERT WITNESS
                                       CHANGE OF AFFILIATION
                                       Case No. 3:10-cv-03561 WHA
     Case 3:10-cv-03561-WHA Document 2145 Filed 01/15/20 Page 3 of 3



 1   cannot guard against in this case. Regardless, a wall cannot cure the appearance of impropriety of

 2   having Google’s expert and the Court’s expert aligned at (and paid through) one expert shop.

 3          Oracle intends to move to disqualify Dr. Leonard, and possibly Dr. Kearl and CRA, at the

 4   first appropriate opportunity when proceedings resume before this Court.

 5

 6   Dated: January 15, 2020                             Respectfully submitted,
 7                                                        ORRICK, HERRINGTON &
                                                          SUTCLIFFE LLP
 8

 9                                                   By: /s/ Annette L. Hurst                   _
                                                         ANNETTE L. HURST
10

11                                                        Counsel for ORACLE AMERICA, INC.
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     3
                        OBJECTION TO DEFENDANT’S NOTICE RE EXPERT WITNESS
                                      CHANGE OF AFFILIATION
                                      Case No. 3:10-cv-03561 WHA
